Name: 96/511/EC: Commission Decision of 29 July 1996 concerning the questionnaires provided for in Council Directives 80/779/EEC, 82/884/EEC, 84/360/EEC and 85/203/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  information and information processing;  deterioration of the environment
 Date Published: 1996-08-22

 Avis juridique important|31996D051196/511/EC: Commission Decision of 29 July 1996 concerning the questionnaires provided for in Council Directives 80/779/EEC, 82/884/EEC, 84/360/EEC and 85/203/EEC (Text with EEA relevance) Official Journal L 213 , 22/08/1996 P. 0016 - 0024COMMISSION DECISION of 29 July 1996 concerning the questionnaires provided for in Council Directives 80/779/EEC, 82/884/EEC, 84/360/EEC and 85/203/EEC (Text with EEA relevance) (96/511/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/779/EEC of 15 July 1980 on air quality limit values and guide values for sulphur dioxide and suspended particulates (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Having regard to Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6 thereof,Having regard to Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plants (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15a thereof,Having regard to Council Directive 85/203/EEC of 7 March 1985 on air quality standards for nitrogen dioxide (4), as last amended by Directive 91/692/EEC (5), and in particular Article 8 thereof,Whereas Directives 80/779/EEC, 82/884/EEC, 84/360/EEC and 85/203/EEC have been amended by Article 4 of Directive 91/692/EEC which requires Member States to transmit to the Commission information of the implementation of certain directives in the form of a sectoral report;Whereas this report has to be established on the basis of a questionnaire or an outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1 The questionnaires set out in the Annex, which relate to Directives 80/779/EEC, 82/884/EEC, 84/360/EEC and 85/203/EEC, are hereby adopted.Article 2 Member States shall use the questionnaires set out in the Annex as a basis for drawing up the sectoral reports they are required to submit to the Commission pursuant to Article 4 of Directive 91/692/EEC.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 July 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 229, 30. 8. 1980, p. 30.(2) OJ No L 378, 31. 12. 1982, p. 15.(3) OJ No L 188, 16. 7. 1984, p. 20.(4) OJ No L 87, 27. 3. 1985, p. 1.(5) OJ No L 377, 31. 12. 1991, p. 48.ANNEX LIST OF QUESTIONNAIRES I. Questionnaire on Council Directive 80/779/EEC of 15 July 1980 on air quality limit values and guide values for sulphur dioxide and suspended particulatesII. Questionnaire on Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the airIII. Questionnaire on Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plantsIV. Questionnaire on Council Directive 85/203/EEC of 7 March 1985 on air quality standards for nitrogen dioxideQUESTIONNAIRE CONCERNING DIRECTIVE 80/779/EEC >START OF GRAPHIC>Member State:Period covered:1. 4. . . to 31. 3. . .I. Non-compliance with the limit values laid down in the DirectivesPlease complete the following questionnaire for each zone or conurbation where the limit values laid down in the Directives are known to have been exceeded:1. Site and values observed- zone/conurbation:- zone notified under Article 3:yes/no- application (values/methods):Annex I/Annex IV- city/town:- station(s) (name+code) (1):- estimated surface area (km2):- estimated population affected (thousands of inhabitants):Please supply the following statistics in micrograms/m3 for each station where the limit values are known to have been exceeded:StationYearPollutantAnnualmeanAnnual medianWinter median95 percentile annual98 percentile annual3 days rule (1)Percentage of valid dataYYSO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)YY+1SO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)YY+2SO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)(1) Number of periods of more than three consecutive days on which the 98th percentile limit values were exceeded.2. Source of pollutionFor each pollutant in excess, please indicate the principal emission sources contributing to the concentrations observed. If possible, give an estimate of the (percentage) contribution of the most significant source(s) listed below:- pollutant: SO2/suspended particulates- sources:- thermal power plant/generating station:- commercial/institutional/residential combustion plant:- industrial combustion plant:- industrial plant not involving combustion:(1) As indicated in the national nomenclature.- road transport:- other types of transport:- waste incineration:3. Improvement measures- Programme status: compulsory/optional- Target objective:- Financing:- estimated cost (specify, if possible):- type of funding (public, private, other):- Those responsible for implementation of the programme:- Timetable:- year of adoption of programme:- period over which measures are to be spread:- deadline for completion (year):- Description of the measures envisaged:II. Concentrations recorded in the zones notified under Article 3 and not covered by Section I (1)For each zone notified under Article 3 of the Directive, please complete the following questionnaire:- zone/conurbation:- application (values/methods):Annex I/Annex IV- town/city:- station(s) (name+code) (2):Please supply the following statistics in micrograms/m3 for each of the stations:StationYearPollutantAnnual meanAnnual medianWinter median95 percentile annual98 percentile annual3 days rule (1)Percentage of valid dataYYSO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)YY+1SO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)YY+2SO2 Suspended particulates (black smoke)Suspended particulates (gravimetric method)(1) Number of periods of more than three consecutive days on which the 98th percentile limit values were exceeded.(1) Only where the provisions of Article 3 still apply.(2) As indicated in the national nomenclature.III. Additional informationWhere the measurement methods employed differ from the reference methods specified in the Directives, please supply details of the following:- the method used:- the results showing:- the correlation between the method used and the reference methodor- the existence of a stable relationship between the results obtained by the two methods (local/national and reference) pursuant to Article 1 (1) of Directive 89/427/EEC>END OF GRAPHIC>QUESTIONNAIRE CONCERNING DIRECTIVE 82/884/EEC >START OF GRAPHIC>Member State:Period covered:1. 1. . . to 31. 12. . .I. Non-compliance with the limit values laid down in the DirectivePlease complete the following questionnaire for each zone or conurbation where the limit values laid down in the Directive are known to have been exceeded:1. Site and values observed- zone/conurbation:- zone notified under Article 3:yes/no- city/town:- station(s) (name + code) (1):- estimation surface area (km2):- estimated population affected (thousands of inhabitants):Please supply the following statistics in micrograms/m3 for each station where the limit values are known to have been exceeded:StationYearAnnual meanPercentage of valid dataYYYY + 1YY + 22. Source of pollutionPlease indicate the principal emission sources contributing to the concentrations observed. If possible, give an estimate of the (percentage) contribution of the most significant source(s) listed below:- industrial plant not involving combustion:- road transport:- other types of transport:- waste incineration:(1) As indicated in the national nomenclature.3. Improvement measures- Programme status: compulsory/optional- Target objective:- Financing:- estimated cost (specify, if possible):- type of funding (public, private, other):- Those responsible for implementation of the programme:- Timetable:- year of adoption of programme:- period over which measures are to be spread:- deadline for completion (year):- Description of the measures envisaged:II. Concentrations recorded in the zones notified under Article 3 and not covered by Section I (1)For each zone notified under Article 3, please complete the following questionnaire:- zone/conurbation:- town/city:- station(s) (name + code) (2):Please supply the following statistics in micrograms/m3 for each of the stations:StationYearAnnual meanPercentage of valid dataYYYY + 1YY + 2III. Additional informationWhere the measurement method employed differs from the reference method specified in the Directive, please supply details of the following:- the method used:- the results showing the equivalence between the method used and the reference method:(1) Only where the provisions of Article 3 still apply.(2) As indicated in the national nomenclature.>END OF GRAPHIC>QUESTIONNAIRE DRAWN UP PURSUANT TO DIRECTIVE 91/692/EEC IMPLEMENTATION OF COUNCIL DIRECTIVE 84/360/EEC OF 28 JUNE 1984 ON THE COMBATING OF AIR POLLUTION FROM INDUSTRIAL PLANTS I. Incorporation into national law 1. State what legislation and regulations have been adopted to incorporate the Directive into national law unless these have already been sent to the Commission in clear and detailed form.2. Specify the provisions of these acts which incorporate Articles 3, 4, 5, 6, 9, 11, 12 and 13 of the Directive.II. Implementation of the Directive 1. Article 3- Confirm to the Commission, as regards paragraph 1, whether the Member State has referred strictly to the categories of industrial plants listed in Annex I to the Directive for requiring plants to have prior authorization before operation.- If, in a Member State, the categories of plants requiring prior authorization before operation are different from those listed in Annex I to the Directive, provide the Commission with the category names used nationally together with an explanatory memorandum giving the reasons for the Member States's choice of names.- Indicate, as regards paragraph 3, whether the Member State has required categories of plants other than those in Annex I to be subject to prior authorization, and name the categories. Ditto for cases of prior notification (1).2. Article 4- Indicate the measures taken by the Member States to ensure that all appropriate measures for preventing air pollution are taken into account at the time of authorization.3. Article 9How has the Member State interpreted the concept of the 'public concerned` by the 'decisions of the competent authorities`?Indicate:- the procedure(s) adopted by the Member State for informing the public concerned by the issuing of authorizations.4. Article 11- Indicate the measures taken by the Member State to determine and monitor emissions.QUESTIONNAIRE CONCERNING DIRECTIVE 85/203/EEC >START OF GRAPHIC>Member State:Period covered:1. 1. . . to 31. 12. . .I. Non-compliance with the limit values laid down in the DirectivePlease complete the following questionnaire for each zone or conurbation where the limit values laid down in the Directive are known to have been exceeded:1. Site and values observed- zone/conurbation:- zone notified under Article 3:yes/no- city/town:- station(s) (name+code) (1):- estimated surface area (km2):- estimated population affected (thousands of inhabitants):Please supply the following statistics in micrograms/m3 for each station where the limit values are known to have been exceeded:StationYear98 percentile annualPercentage of valid dataYYYY + 1YY + 22. Source of pollutionPlease indicate the principal emission sources contributing to the concentrations observed. If possible, give an estimate of the (percentage) contribution of the most significant source(s) listed below:- thermal power plant/generating station:- commercial/institutional/residential combustion plant:- industrial combustion plant:- industrial plant not involving combustion:- road transport:- other types of transport:- waste incineration:(1) As indicated in the national nomenclature.3. Improvement measures- Programme status: compulsory/optional- Target objective:- Financing:- estimated cost (specify, if possible):- type of funding (public, private, other):- Those responsible for implementation of the programme:- Timetable:- year of adoption of programme:- period over which measures are to be spread:- deadline for completion (year):- Description of the measures envisaged:II. Concentrations recorded in the zones notified under Article 3 and not covered by Section I (1)For each zone notified under Article 3 of the Directive, please complete the following questionnaire:- zone/conurbation:- town/city:- station(s) (name+code) (2):Please supply the following statistics for each of the stations:StationYear98 percentile annualPercentage of valid dataYYYY + 1YY + 2III. Additional informationWhere the measurement method employed differs from the reference method specified in the Directive, please supply details of the following:- the method used:- the results showing the equivalence between the method used and the reference method:(1) Only where the provisions of Article 3 still apply.(2) As indicated in the national nomenclature.>END OF GRAPHIC>(1) The reply to this question may be included in the reply given to the Commission in the second indent.